In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-12-0408-CR
                                  No. 07-12-0409-CR
                                  No. 07-12-0410-CR
                             ________________________


                             Darrell Wayne Morris, Appellant

                                            v.

                               The State of Texas, Appellee

                           On Appeal from the 108th District Court
                                    Potter County, Texas
   Trial Court Nos. 63,776-E, 64,157-E, 64,174-E, Honorable Douglas Woodburn, Presiding


                                     April 16, 2013

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Darrell Wayne Morris was convicted of three charges of delivery of a controlled

substance (cocaine) in an amount of one gram or more but less than four grams in a

drug-free zone. He was sentenced to eighty years confinement in each case, which

punishment was enhanced due to a 2004 conviction of aggravated assault with a deadly

weapon. Appellant complains on appeal that 1) there was no oral pronouncement that
the three sentences would run consecutive to the 2004 conviction and therefore that

portion of the judgment must be reformed, and 2) to be barred from running

concurrently with the 2004 judgment, the punishment itself must have been increased

as a result of being within a drug-free zone as opposed to merely the punishment range

being increased. We affirm the judgments.

       Oral Pronouncement

       Appellant argues that there was no oral accumulation order at sentencing but the

trial court entered a written judgment that the sentences should run consecutively. It is

true that the judgment is merely the written declaration and embodiment of the oral

pronouncement, and that when they differ, the oral pronouncement controls. Ex parte

Madding, 70 S.W.3d 131, 135 (Tex. Crim. App. 2002). Moreover, a court that wishes to

cumulate sentences must make such an order at the time and place that sentence is

orally pronounced.    Id. at 136.   However, we do not read the record the same as

appellant.

       The court stated: “. . . I do now receive that verdict, and I do sentence you to

serve 80 years in the Texas Department of Corrections, Institutional Division, in each

case. I will run those cases concurrently.” It is clear from this that the trial court was

running the three drug cases concurrently. When the State urged that those sentences

run “[c]onsecutive to the sentence in Cause Number 40,931, the aggravated assault

with a deadly weapon,” the trial court responded by stating: “If that’s the law, then, yes,

I will make that order. If that is not the law, then I will ask trial counsel to let me know

that and I’ll make a different determination. All right?” Appellant’s counsel answered:

“Yes, sir.” The record contains nothing to indicate that counsel ever notified the court



                                             2
that the law required something different, and the judgments reflect that each drug case

runs consecutive to the aggravated assault case. Appellant argues that the trial court’s

statement is conditional and therefore not an actual order.

      If there is ambiguity in the pronouncement of sentence, the verdict, oral

pronouncement, and written judgment should be read together to resolve the ambiguity.

Aguilar v. State, 202 S.W.3d 840, 843 (Tex. App.–Waco 2006, pet. ref’d). Moreover,

the context of the court’s utterances should be considered.      See Hill v. State, 213
S.W.3d 533, 536 (Tex. App.–Texarkana 2007, no pet.). Here, it is clear that all parties

understood that the sentences would run consecutive to the 2004 conviction, and that is

what is memorialized in the written judgments.          See id. (stating that everyone

understood the pronouncement to be what was incorporated into the written order).

That being so, we find no error.

      Section 481.134(h) of the Health and Safety Code

      Appellant also argues for a different construction of § 481.134(h) of the Health

and Safety Code. We overrule this issue as well.

      The section at issue involves crimes occurring in drug-free zones and states that

“[p]unishment that is increased for a conviction for an offense listed under this section

may not run concurrently with punishment for a conviction under any other criminal

statute.” TEX. HEALTH & SAFETY CODE ANN. § 481.134(h) (West Supp. 2012). In effort to

negate the sentences levied against his client from running consecutively, appellant

asks us to read the statute as requiring proof that the factfinder actually increased

punishment because the crime occurred within a drug-free zone. It is not enough, in his




                                            3
view, that the range of punishment to which he was susceptible be increased. We

respectfully reject the request.

          A statute is construed according to its plain meaning unless giving effect to such

language would lead to absurd results that the legislature could not have intended.

Stringer v. State, 241 S.W.3d 52, 59 (Tex. Crim. App. 2007). Here, appellant was

convicted under § 481.112(c). For offenses punishable under that section, the minimum

term of confinement or imprisonment is increased by five years and the maximum fine

for the offense is doubled if the offenses occurred within a drug-free zone. TEX. HEALTH

& SAFETY CODE ANN. § 481.134(c)(1) (West Supp. 2012). Thus, the “punishment” for the

offense is increased. To interpret the statute as appellant suggests would require the

court to delve into the jury deliberation process and initiate some type of inquiry into

whether the jurors actually increased punishment because of the crime’s geographic

relationship to particular buildings. Nothing in the statutes or rules provides for such an

inquiry.      Nor do we read them as evincing legislative intent mandating such

invasiveness into the jury process. So we opt not to read the provision as requiring the

same and instead leave the matter to other authorities to construe it differently if they so

wish. 1

          The judgments are affirmed.

                                                     Brian Quinn
                                                     Chief Justice
Do not publish.




          1
        The Court of Criminal Appeals is considering this issue. See Ex parte Knight, No. WR-78,490-
02, 2013 Tex. Crim. App. LEXIS 99 (Tex. Crim. App. January 16, 2013).


                                                 4